Case 1:21-cv-00290-AT Document 25 Filed 09/08

  

USDC SDNY

REID & ASSOCIATES |} DOCUMENT
ELECTRONICALLY FILED
BRENT S. USERY, ESO ae oroee DOC #:

Admitted in NJ, NY and TN HARTFORD, CT 06104-2996 DATE FILED: _ 9/3/2021

TELEPHONE: 917-778-6680
FACSIMILE: 844-571-3789

September 3, 2021
SENT VIA ECF

Hon. Analisa Torres

United States District Judge

Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312
Torres_nysdchambers@nysd.uscourts.gov

Re: The Travelers Indemnity Company v. Harleysville Insurance Co. of
New York
Docket No.: 21 Civ. 290 (AT)

Dear Judge Torres:

My office represents The Travelers Indemnity Company (“Travelers”) in the above
referenced matter. Since the initial status conference, Neil C. Mascolo, Jr. with Vigorito, Barker,
Patterson, Nichols & Porter LLP has taken over representation of Harleysville Ins. Co. of New
York (“Harleysville”). I have consulted with Mr. Mascolo this morning and we submit this joint
request to adjourn the Status Conference scheduled before Your Honor on Tuesday, September 7”
at 11:00 a.m. Mr. Mascolo and I apologize for this late request as this hearing did not appear on
our respective calendars, due in part to the other status conference scheduled in this matter.

In support of our request, we jointly repot that we have been in regular contact and have
met and conferred about the status of discovery and the possibility and terms of any potential
resolution. The parties are still actively discussing and considering possible resolution options.
In addition, the parties have met with Magistrate Judge Debra C. Freeman to further discuss
settlement options. In fact, the parties are set for a follow-up conference with Magistrate Judge
Freeman on Thursday, September 9".

In light of the foregoing, the parties believe that it would be beneficial to adjourn the status
conference scheduled for Tuesday, September 7" to a date after the follow-up conference with

 

CONNECTICUT OFFICE: NEW YORK OFFICE: PENNSYLVANIA OFFICE:
ONE TOWER SQUARE 485 LEXINGTON AVENUE 10 SENTRY PARKWAY
MS04A-0000 6TH FLOOR SUITE 300

HARTFORD, CT 06183 NEW YORK, NY 10017 BLUE BELL, PA 19422

 

 

 

 

 
Case 1:21-cv-00290-AT Document 25 Filed 09/03/21 Page 2 of 2

Magistrate Judge Freemen on September 9, 2012. Accordingly, the parties respectfully request
that this Court set a further status conference at the Court’s convenience after September 9, 2021.

 

Respectfully submitted:

REID & ASSOCIATES VIGORITO, BARKER, PATTERSON,
NICHOLS & PORTER, LLP

By:/s/Brent S. Usery

Brent S. Usery, Esq. By: _/s/Neil C. Mascolo

Attorneys for The Travelers Indemnity Neil C. Mascolo, Jr., Esq.

Company Attorneys for Harleysville Insurance Co. of

Direct : 917.778.6415 New York

Fax : 844.571-3789 115 E. Steven Avenue, Ste 206

Email: busery@travelers.com Valhalla, New York 10595

Phone: (914) 495-4805
Please address all correspondence sent by
mail to:

P.O. Box 2996

Hartford, CT 06104-2903

Physical Address:
485 Lexington Avenue, 6" Floor

New York NY 10017

 

 

 

 

 

GRANTED. The case management conference scheduled for September 7,
2021, is ADJOURNED to September 20, 2021, at 11:00 a.m. By September
13, 2021, the parties shall submit their joint status letter.

SO ORDERED.

Dated: September 3, 2021
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
